

117 S2440 IS: To require the Secretary of Agriculture to convene a blue ribbon panel to review the forest inventory and analysis program of the Forest Service, and for other purposes.
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2440IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. King (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the Secretary of Agriculture to convene a blue ribbon panel to review the forest inventory and analysis program of the Forest Service, and for other purposes.1.Forest inventory and analysis program blue ribbon panelSection 3 of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1642) is amended by adding at the end the following:(f)Forest inventory and analysis program blue ribbon panel(1)In generalNot later than 90 days after the date of enactment of this subsection, the Secretary, in consultation with the National Association of State Foresters, shall convene a blue ribbon panel (referred to in this subsection as the Panel) to review the forest inventory and analysis program established under this section.(2)CompositionThe Panel shall be composed of not fewer than 20, and not more than 30, members, including 1 or more of each of the following:(A)State foresters.(B)Representatives from the Environmental Protection Agency.(C)Representatives from the Department of the Interior.(D)Academic experts in forest health, management, and economics.(E)Forest industry representatives throughout the supply chain, including representatives of large forest landowners and small forest landowners.(F)Representatives from environmental groups.(G)Representatives from regional greenhouse gas trading organizations.(H)Experts in carbon accounting and carbon offset markets.(3)Duties(A)ReviewThe Panel shall conduct a review of the past progress, current priorities, and future needs of the forest inventory and analysis program with respect to forest carbon, climate change, forest health, and sustainable wood products.(B)ReportNot later than March 31, 2022, the Panel shall submit to the Secretary, the Secretary of the Interior, and Congress a report describing the review conducted under subparagraph (A).(4)Administrative matters(A)Chairperson and Vice ChairpersonThe Panel shall select a Chairperson and Vice Chairperson from among the nongovernmental members of the Panel.(B)CommitteesThe Panel may establish 1 or more committees within the Panel as the Panel determines to be appropriate.(C)CompensationA member of the Panel shall serve without compensation.(D)Administrative supportThe Secretary shall provide such administrative support as is necessary for the Panel to carry out its duties.(E)Federal Advisory Committee ActThe Panel shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.)..